Case 3:18-cv-01260-AWT Document 37-1 -Filed 10/31/19 Page 1 of.7

|
|

EXHIBIT A

 

 

 

 
Case 3:18-cv-01260-AWT Document 37-1 Filed 10/31/19 Page 2 of 7

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

QAZI T, AZAM : CIVIL ACTION NO.

3:18-CV-01260-AWT
Plaintiff,
Vv.

YALE UNIVERSITY

Defendant.
. APRIL 29, 2019

NOTICE OF DEPOSITION

 

PLEASE TAKE NOTICE that the defendant, Yale University, through
counsel, will take the deposition of the plaintiff, QAZI T. AZAM, pursuant to
Rule 30 et seq. of the Federal Rules of Civil Procedure on Friday, June 14, 2019,
at 10:00 a.m. at Clendenen & Shea, LLC, 400 Orange Street, New Haven,
Connecticut 06511, before Bonita Cohen or another duly authorized court

reporter, which deposition shall continue until completed.

You are invited to attend and cross-examine.
Case 3:18-cv-01260-AWT Document 37-1 Filed 10/31/19 Page 3 of 7

CERTIFICATION:

By:

THE DEFENDANT

 

KEVIN SHEA, S80. (CT13781)
BERAJAMIN LEVITES (CT30481)
Attorneys for Plaintiffs
Clendenen & Shea, LLC

400 Orange Street

New Haven, CT 06511
Telephone: 203-787-1183

Fax: 203-787-2847
kcs@clenlaw.com
bhi@clenlaw.com

 
Case 3:18-cv-01260-AWT Document 37-1 Filed 10/31/19 Page 4 of 7

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

QAZI T, AZAM : CIVIL ACTION NO.

 

3:18-CV-01260-AWT
Plaintiff,
Vv.
YALE UNIVERSITY
Defendant.
MAY 10, 2019
RE-NOTICE OF DEPOSITION

PLEASE TAKE NOTICE that the defendant, Yale University, through
counsel, will take the deposition of the plaintiff, QAZI T. AZAM, pursuant to
Rule 30 et seq. of the Federal Rules of Civil Procedure on Wednesday, June 26,
2019, at 10:00 a.m. at Clendenen & Shea, LLC, 400 Orange Street, New Haven,
Connecticut 06511, before Bonita Cohen or another duly authorized court

reporter, which deposition shall continue until completed.

You are invited to attend and cross-examine.
Case 3:18-cv-01260-AWT Document 37-1 Filed 10/31/19 Page 5 of 7

THE DEFENDANT

 

KE SHEA, ESQ. (CT13781)
BENJAMIN LEVITES (CT30481)
Attorneys for Plaintiffs
Clendenen & Shea, LLC

400 Orange Street

New Haven, CT 06511
Telephone: 203-787-1183

Fax: 203-787-2847
kcs@clenlaw.com
bhi@clenlaw.com

CERTIFICATION:

This is to certify that a copy of the foregoing has been sent to all required
parties by emaij on May 10, 2019.

 

 

CLENDHNEN & SHEA, LLC
Case 3:18-cv-01260-AWT Document 37-1 Filed 10/31/19 Page 6 of 7

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

QAZI T. AZAM : CIVIL ACTION NO.
3:18-CV-01260-AWT
Plaintiff,
Vv.

YALE UNIVERSITY

Defendant.
September 13, 2019

 

RE-NOTICE OF DEPOSITION
PLEASE TAKE NOTICE that the defendant, Yale University, through
counsel, will take the deposition of the plaintiff, QAZI T. AZAM, pursuant to
Rule 30 et seq. of the Federal Rules of Civil Procedure on Wednesday, October
16, 2019, at 10:00 a.m. at Clendenen & Shea, LLC, 400 Orange Street, New
Haven, Connecticut 06511, before Bonita Cohen or another duly authorized

court reporter, which deposition shall continue until completed.

You are invited to attend and cross-examine.
Case 3:18-cv-01260-AWT Document 37-1 Filed 10/31/19 Page 7 of 7

THE DEFENDAN

 

KEVIN SHEA, ESQ. (CT13781)
BENJAMIN LEVITES (CT30481)
Attorneys for Plaintiffs
Clendenen & Shea, LLC

400 Orange Street

New Haven, CT 06511
Telephone: 203-787-1183

Fax: 203-787-2847
kces@clenlaw.com
bhi@clenlaw.com

CERTIFICATION:

  

This is to certify that a copy of the foregoing has been sent to all required
parties by email onf/September 13, 2019.

 

GLENDENEN & SHEA, LLC
